DISSENTING OPINION
Garrett, Judge:
I am of opinion that the text of paragraph 760, quoted in full in the majority opinion, was designed and intended solely to provide for mature walnuts and products therefrom, and mature pecans.
I am further of the opinion that if there be any doubt upon this question not resolvable by an examination of the text of the paragraph alone, the doctrine of legislative adoption of administrative practice and judicial decision clearly excludes the merchandise here at issue from classification under the said paragraph.
As is shown in the majority opinion, the 1897 tariff act made .provision for “* * * walnuts of all lands, not shelled * * * shelled.” The 1909 act carried the same provision in the same language. The 1913 act did the same, as did the 1922 act.
So far as shown, there was never any proposal by the administrative officials to classify merchandise like this under the walnut provision of- any one of those acts. The judicial decisions are recited in the majority opinion. If, for a period of more than 30 years, during which four different general tariff acts were in effect, this. *221merchandise was not walnuts for tariff purposes, it is a puzzle to me why it'should become so now.
If I understand the majority opinion correctly, it holds that paragraph 760 covers it now because Congress inserted the words ■“blanched, roasted, prepared or preserved, including walnut paste.”
Of course, the words “blanched” and “roasted” have no bearing upon the issue, nor does “walnut paste”, since the merchandise is not described by any of those terms.
The matter then is left to turn upon the words “prepared or preserved. ” It seems most remarkable to me that the insertion of those words should be held to change the per se character of anything. What was intended was that the walnuts actually covered by the paragraph, if prepared or preserved, should fall within it. They were not designed to bring into the paragraph something which had never been “walnuts”, in a tariff sense. Congress does not have to proceed in any such crude or roundabout manner to place an article where it intends it to be classified and I do not believe it did so with respect to this article.
I am really of the opinion that, upon the record before us, the merchandise should be classified as it was classified by the United States Circuit Court in the Acker case cited in the majority opinion — that is, as a nonenumerated manufactured article, but if not there, then it should be classified as found by ^he United States Customs Court.